EXHIBIT 10.1



EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

           THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(the "Amendment"), dated as of July 21, 2008, is among ELIZABETH ARDEN, INC., a
Florida Corporation (the "Borrower"), the banks listed on the signature pages
hereto (the "Banks"), JPMORGAN CHASE BANK, N.A. (formerly JPMorgan Chase Bank),
as the administrative agent (the "Administrative Agent"), and Bank OF AMERICA,
N.A. (successor in interest by merger to Fleet National Bank), as the collateral
agent (the "Collateral Agent", and together with the Administrative Agent, the
"Agents").

RECITALS:

           The Borrower, the Administrative Agent, the Collateral Agent and the
banks party thereto have entered into that certain Second Amended and Restated
Credit Agreement dated as of December 24, 2002 (as the same has been modified by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated February 25, 2004, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated June 2, 2004, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated September 30, 2004, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
November 2, 2005, that certain Fifth Amendment to Second Amended and Restated
Credit Agreement dated August 11, 2006, that certain Sixth Amendment to Second
Amended and Restated Credit Agreement dated as of August 15, 2007, and that
certain Seventh Amendment to Second Amended and Restated Credit Agreement dated
as of November 13, 2007, the "Agreement"). The Borrower and the Guarantors have
requested that the Agents and the Banks amend certain provisions of the
Agreement and the Agents and the Banks party hereto have agreed to do so on and
subject to the terms set forth herein. Upon the execution of this Amendment,
HSBC Business Credit (USA), Inc. and HSBC Bank plc shall become Banks under the
Agreement.

           NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof unless otherwise indicated:

ARTICLE I.

Definitions

           Section 1.1.          Definitions. Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meanings as in the Agreement, as amended hereby.



 

ARTICLE II.

Amendments

           Section 2.1.          Amendment to Definition of "Commitment" in
Section 1.01 (Definitions). The definition of "Commitment" contained in
Section 1.01 of the Agreement is amended in its entirety to read as follows:

                      "Commitment" means, with respect to a Bank, the obligation
of such Bank to make
        advances of funds and purchase participation interests in Letters of
Credit in the aggregate
        principal or face amount at any time outstanding not to exceed the
amount set forth opposite
        such Bank's name on Schedule 1.01 hereto (or, in the case of an
Assignee, in its Assignment
        and Assumption Agreement), as such amount may be: (a) reduced from time
to time pursuant
        to Section 2.09, (b) increased from time to time pursuant to
Section 2.18, and (c) adjusted to
        reflect assignments pursuant to Section 9.06. As of July 21, 2008, the
aggregate amount of the
        Commitments is $325,000,000.

           Section 2.2.          Amendment to Definition of "Borrowing Base" in
Section 1.01 (Definitions). Clause (f) of the definition of "Borrowing Base"
contained in Section 1.01 of the Agreement is amended in its entirety to read as
follows:

                     (f)          Temporary Increase. If the date of
determination is during the period from and
        including August 15 to and including October 31 during any fiscal year
of the Borrower, the
        Temporary Increase Amount; provided, however, that:

                          (i)          if the Borrower delivers a Borrowing Base
Certificate at any time after October 1
           of such fiscal year of the Borrower which shows that the Borrowing
Availability, as calculated in
           accordance with such Borrowing Base Certificate, is equal to or
greater than the Temporary
           Increase Amount but calculating the Borrowing Base on a pro forma
basis without giving effect to
           this clause (f), then effective as of the date of the delivery of
such Borrowing Base Certificate, the
           Borrower may, by written notice to the Administrative Agent, exclude
the amount available under
           this clause (f) from the Borrowing Base; and

                          (ii)         this clause (f) shall be included when
determining the Borrowing Base for all
           purposes under this Agreement, including when determining Borrowing
Availability, Average
           Borrowing Base Capacity, Borrowing Base Capacity and the Borrowing
Base;

           Section 2.3.          Addition of Definition of "Temporary Increase
Amount" in Section 1.01 (Definitions). The definition of "Temporary Increase
Amount" is hereby added to Section 1.01 of the Agreement in proper alphabetical
order and shall read as follows:



                          "Temporary Increase Amount" means the Dollar amount
equal to the lesser of:

                                      (a)          $25,000,000 and

                                      (b)          the sum of:

                                                     (i)          five percent
(5%) of all Eligible Accounts Receivable; plus

                                                     (ii)         ten percent
(10%) of the product of the Appraised
           Liquidation Percentage (as defined below in this definition)
multiplied by the difference of (y)
           the gross cost of all finished goods inventory owned by the Borrower
and Elizabeth Arden
           GmbH that has been packaged for delivery to a customer and, with
respect to such inventory
           owned by Elizabeth Arden GmbH, that is located in the United States
minus (z) the ZUG
           Allocation applicable to such inventory; plus

                                                     (iii)       ten percent
(10%) of the product of the Appraised Liquidation
           Percentage (as defined below in this definition) multiplied by the
difference of (y) the gross cost of
           all finished goods inventory owned by the Borrower and Elizabeth
Arden GmbH that has not been
           packaged for delivery to a customer and, with respect to such
inventory owned by Elizabeth Arden
           GmbH, that is located in the United States minus (z) the ZUG
Allocation applicable to such
           inventory; plus

                                                     (iv)       ten percent
(10%) of the product of the Appraised Liquidation
           Percentage (as defined below in this definition) multiplied by the
difference of (y) the gross cost of
           all work-in-process and raw materials inventory owned by the Borrower
and Elizabeth Arden
           GmbH and that, with respect to such inventory owned by Elizabeth
Arden GmbH, is located in the
           United States minus (z) the ZUG Allocation applicable to such
inventory; plus

                                                     (v)         ten percent
(10%) of the product of the Appraised Liquidation
           Percentage (as defined below in this definition) multiplied by the
difference of (y) the gross cost of
           all inventory owned by the Borrower and Elizabeth Arden GmbH and held
as a gift to be given
           with purchased merchandise in the ordinary course of business or as
promotional merchandise in
           the ordinary course of business and that, with respect to such
inventory owned by Elizabeth Arden
           GmbH, is located in the United States minus (z) the ZUG Allocation
applicable to such inventory.

           Section 2.4.          Amendment to Section 2.09 (Reduction or
Termination of Commitments). Clause (b) of Section 2.09 of the Agreement is
amended in its entirety to read as follows:

                     (b)          Unless earlier reduced or terminated pursuant
to Section 2.09(a), the aggregate
        amount of the Commitments shall terminate on the Termination Date.

           Section 2.5.         Amendment to Section 2.18 (Increase of
Commitments). The reference to "$300,000,000" in clause (iii) of the first
proviso in Section 2.18 of the Agreement is amended in its entirety to read
"$375,000,000".

           Section 2.6.         Article IX (Miscellaneous). Article IX is
amended to add thereto new Sections 9.15 and 9.16 to read as set forth on
Schedule 2.6 hereto.

           Section 2.7.         Amendment to Schedule 1.01 (Commitments).
Schedule 1.01 of the Agreement is amended in its entirety to read as set forth
on Schedule 1.01 attached hereto.

ARTICLE III.

Conditions Precedent

           Section 3.1.          Conditions. The effectiveness of Article II of
this Amendment is subject to the satisfaction of the following conditions
precedent:

                     (a)         The Administrative Agent shall have received
this Amendment duly executed by the Borrower, the Guarantors and the Banks and
each Bank shall have receive a new Note in the amount of its Commitment in
effect after giving effect to this Amendment if such Commitment amount is
different then the principal amount of its existing Note;

                     (b)          The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
Borrower and the Guarantors, the authorization of this Amendment, the Notes and
the transactions contemplated hereby and any other legal matters relating to
this Amendment reasonably requested by the Administrative Agent, all in form and
substance satisfactory to the Administrative Agent and its counsel;

                     (c)          The representations and warranties contained
herein and in all other Loan Documents, as amended hereby, shall be true and
correct in all material respects as of the date hereof as if made on the date
hereof, except for such representations and warranties limited by their terms to
a specific date and the representations and warranties in the second and third
sentences of Section 4.15(b) which shall be deemed made as of the Effective
Date;

                     (d)          The receipt by each Bank of an amendment fee
equal to 0.10% of its Commitment as in effect immediately prior to the execution
of this Amendment;

                     (e)          The receipt by each Bank who increased its
Commitment as result of the effectiveness of this Amendment of an amendment fee
equal to 0.75% of such Bank's allocated amount of the increase in the
Commitments provided for in this Amendment;

                     (f)          The Administrative Agent shall have received
all fees due and payable on or prior to the effective date of this Amendment
including, without limitation, those fees set forth in that certain Fee Letter
dated the date hereof between the Administrative Agent and the Borrower;

                     (g)          No Default shall exist; and

                     (h)          All proceedings taken in connection with the
transactions contemplated by this Amendment and all documentation and other
legal matters incident thereto shall be satisfactory to Administrative Agent and
its legal counsel, Hunton & Williams LLP.

ARTICLE IV.

Miscellaneous

           Section 4.1.          Ratifications. The terms and provisions set
forth in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement, and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. The Borrower, the Agents and the Banks agree that the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms. The Borrower
(and by their execution of this Amendment below, each Guarantor) agrees that the
term "Obligations" as that term is defined in the Agreement, includes, without
limitation, the obligations, indebtedness and liability of the Borrower arising
under the Agreement as amended hereby and as a result, the obligations,
indebtedness and liabilities secured by the Security Agreement and guaranteed by
the Guaranty Agreement include all the Obligations, including, without
limitation, the obligations, indebtedness and liability of the Borrower arising
under the Agreement as amended hereby.

           Section 4.2.          Representations and Warranties; Release. The
Borrower hereby represents and warrants to the Agents and the Banks as follows:
(a) no Default exists; (b) the representations and warranties set forth in the
Loan Documents are true and correct on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date and the
representations and warranties in the second and third sentences of Section
4.15(b) which shall be deemed made as of the Effective Date; and (c) the
indebtedness incurred and to be incurred pursuant to the Agreement, as amended
hereby, is permitted under the terms of the Senior Subordinated Note Indenture
and the terms of the other Indentures, in each case, to the extent the
applicable Indenture is still in effect. IN ADDITION, TO INDUCE THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE BANKS TO AGREE TO THE TERMS
OF THIS AMENDMENT, THE BORROWER AND EACH GUARANTOR (BY ITS EXECUTION BELOW)
REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO
OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

           Section 4.3.          Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
any Agent or any Bank or any closing shall affect the representations and
warranties or the right of any Agent or any Bank to rely upon them.

           Section 4.4.          Reference to Agreement. Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Agreement shall mean
a reference to the Agreement as amended hereby.

           Section 4.5.          Expenses of Administrative Agent. As provided
in the Agreement, the Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation, the reasonable costs and fees of the Administrative Agent's legal
counsel provided it sends an invoice to the Borrower beforehand and addresses
reasonable questions.

           Section 4.6.          Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

           Section 4.7.          Applicable Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
other than those conflict of law provisions that would defer to the substantive
laws of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

           Section 4.8.          Successors and Assigns. This Amendment is
binding upon and shall inure to the benefit of the Agents, each Bank, the
Borrower, each Guarantor and their respective successors and assigns, except
neither the Borrower nor any Guarantor may assign or transfer any of its rights
or obligations hereunder without the prior written consent of the Banks.

           Section 4.9.          Effectiveness; Counterparts. This Amendment
shall become effective when the Administrative Agent shall have received this
Amendment duly executed by the Borrower, the collateral Agent, the Guarantors
and the Banks. This Amendment may be executed in one or more counterparts and on
telecopy or other electronic counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

           Section 4.10.         Effect of Waiver. No consent or waiver, express
or implied, by any Agent or any Bank to or for any breach of or deviation from
any covenant, condition or duty by the Borrower or any Guarantor shall be deemed
a consent or waiver to or of any other breach of the same or any other covenant,
condition or duty.

           Section 4.11.         Headings. The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

           Section 4.12.         ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.



                 Executed as of the date first written above.



ELIZABETH ARDEN, INC.,

as the Borrower    

By:

/s/ Marcey Becker

 

Marcey Becker, Senior Vice President, Finance





 

 



JPMORGAN CHASE BANK, N.A.

(formerly
JPMorgan Chase Bank), individually as a Bank, an
Issuing Bank and as Administrative Agent    

By:

/s/ Christy L. West

 

Christy L. West, Vice President



 



Bank OF AMERICA, N.A.

(successor in interest by
merger to Fleet National Bank), as Collateral Agent and
a Bank    

By:

/s/ Donald C. McQueen

 

Donald C. McQueen, Senior Vice President



 



THE CIT GROUP/BUSINESS CREDIT, INC.


(assignee of LaSalle Business Credit, L.L.C.)    

By:

/s/ Robyn Pingree

 

Robyn Pingree, Vice President



 



U.S. BANK BUSINESS CREDIT


(formerly known as Firstar Bank N.A.)    

By:

/s/ Ronald Giblin

 

Ronald Giblin, Vice President



 



WACHOVIA Bank, National Association


(formerly known as First Union National Bank)    

By:

/s/ Susan Cromartie

 

Susan Cromartie, Vice President



 

 



CREDIT SUISSE, Cayman Islands Branch

(formerly
known as Credit Suisse First Boston)    

By:

/s/ Karl Studer

 

Karl Studer, Director

   

By:

/s/ Robert Hetu

 

Robert Hetu, Managing Director



 



NATIONAL CITY BUSINESS CREDIT, INC.


(successor to The Provident Bank)    

By:

/s/ Todd W. Milenius

 

Todd W. Milenius, Vice President



 



HSBC BUSINESS CREDIT (USA), INC.

   

By:

/s/ Jimmy Schwartz

 

Jimmy Schwartz, Vice President - Team Leader







HSBC BANK plc

   

By:

/s/ David Michael Phillips

 

David Michael Phillips,
Senior Corporate Banking Manager





CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS

            Each of the Guarantors consent and agree to this Amendment
(including without limitation, the provisions of Sections 4.1 and 4.2 hereof)
and agree that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Guarantor enforceable against it in accordance with their
respective terms.



FD MANAGEMENT, INC.

   

By:

/s/ Stephen J. Smith

 

Stephen J. Smith, Vice President & Treasurer



 



DF ENTERPRISES, INC.

   

By:

/s/ Stephen J. Smith

 

Stephen J. Smith, Vice President & Treasurer



 



ELIZABETH ARDEN INTERNATIONAL
HOLDING, INC.,

(formerly FFI International, Inc.)    

By:

/s/ Marcey Becker

 

Marcey Becker, Vice President



 



RDEN MANAGEMENT, INC.

   

By:

/s/ Stephen J. Smith

 

Stephen J. Smith, Vice President & Treasurer



 



ELIZABETH ARDEN (FINANCING), INC.

   

By:

/s/ Stephen J. Smith

 

Stephen J. Smith, Vice President & Treasurer



 



ELIZABETH ARDEN TRAVEL RETAIL, INC.

   

By:

/s/ Stephen J. Smith

 

Stephen J. Smith, Vice President & Treasurer



SCHEDULE 2.6

to

EIGHTH amendment TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



New Sections 9.15 and 9.16



 

            Section 9.15.     USA PATRIOT Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.



            Section 9.16.     OFAC. Borrower represents and warrants that, to
its knowledge, as of July 21, 2008, neither it nor any Subsidiary of the
Borrower: (a) is a Person whose property or interests in property are blocked or
are subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001) or
(b) is otherwise a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
OFAC regulation or executive order. Neither the Borrower nor any Subsidiary of
the Borrower will knowingly (i) engage in any dealings or transactions
prohibited by Section 2 of such executive order, or (ii) be otherwise associated
with any such Person in any manner violative of Section 2 of such order.

